



Exhibit 10.3
FIRST AMENDMENT TO
THE J. M. SMUCKER COMPANY TOP MANAGEMENT
SUPPLEMENTAL RETIREMENT PLAN
(January 1, 2013 RESTATEMENT)


The J. M. Smucker Company Top Management Supplemental Retirement Plan,
established effective January 1, 1985, as amended and restated effective as of
May 1, 1994, May 1, 1999, January 1, 2005, January 1, 2009 and January 1, 2013
(the “Plan”), hereby is amended further effective April 1, 2016;


WHEREAS, effective May 1, 2016 (the “Transition Date”), Richard K. Smucker (“Mr.
R. Smucker”), the Chief Executive Officer of The J. M. Smucker Company (the
“Company”), will no longer serve as the Chief Executive Officer but will become
the Executive Chairman of the Board of Directors of the Company (the “Board”);


WHEREAS, following the Transition Date, the Company desires for Mr. R. Smucker
to continue to provide services to the Company, including focusing his efforts
on corporate strategy, succession planning, serving as an ambassador of the
Company with employees, customers, and other constituents, and other matters as
requested by the Board;


WHEREAS, the Executive Compensation Committee of the Board (the “Committee”), by
actions taken on March 7, 2016, has determined that it is in the best interest
of the Company to amend the Plan to provide Mr. R. Smucker with the same level
of monthly benefits under the Plan that he would be entitled to receive if he
ceased providing services to the Company on March 31, 2016;


WHEREAS, such actions of the Committee further authorize officers of the Company
to perform any and all acts and execute any and all documents that they may deem
necessary to effectuate the Committee’s resolutions; and


WHEREAS, pursuant to Section 7.1 of the Plan and the authority delegated by the
Board, the Committee has the power to amend the Plan;


NOW, THEREFORE, the Plan hereby is amended as follows:


1.    The penultimate paragraph of Section 2.3 of the Plan is hereby amended in
its entirety to read as follows:


“Notwithstanding the foregoing provisions of this Section 2.3, (a) the Monthly
Retirement Benefit payable to Timothy P. Smucker (“Mr. T. Smucker”) shall be
calculated as if Mr. T. Smucker had ceased providing services to the Company on
August 16, 2011, and (b) the Monthly Retirement Benefit payable to Richard K.
Smucker (“Mr. R. Smucker”) shall be calculated as if Mr. R. Smucker had ceased
providing services to the Company on March 31, 2016.”


2.    The last paragraph of Section 2.6 of the Plan is hereby amended in its
entirety to read as follows:


“Notwithstanding the foregoing provisions of this Section 2.6, (a) the Benefit
Target Date for Mr. T. Smucker will be August 16, 2011, and the amount of any
benefit paid to Mr. T. Smucker as a single lump sum form of benefit at any time
from September 1, 2014 through April 1, 2015 shall be based on a date of payment
of September 1, 2014, and (b) the Benefit Target Date for Mr. R. Smucker will be
April 1, 2016.”


Executed at Orrville, Ohio on this 7th day of March, 2016, effective as of April
1, 2016.


THE J. M. SMUCKER COMPANY
By its duly authorized officer




/s/ Jeannette L. Knudsen
By: Jeannette L. Knudsen, Vice President,
General Counsel and Corporate Secretary







